Case 2:21-mc-00022-SPL Document 20-6 Filed 07/02/21 Page 1 of 4




                EXHIBIT 6
Case 1:20-mc-00023-LO-TCB
       Case 2:21-mc-00022-SPL
                           Document
                              Document
                                    52 20-6
                                       Filed 04/06/21
                                             Filed 07/02/21
                                                       Page 1
                                                            Page
                                                              of 3 2PageID#
                                                                     of 4   460




                      UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
____________________________________
                                       )
In re Application of Daniel Snyder     )
For an Order Directing Discovery from  )    Misc. Action No. 1:20-mc-0023-LO-TCB
Mary Ellen Blair and Comstock Holding  )
Companies, Inc. Pursuant to            )    Ex Parte Petition for Assistance in Aid of
28 U.S.C.§ 1782                        )    a Foreign Proceeding Pursuant to
                                       )    28 U.S.C.§ 1782
                                       )
                                       )

 NOTICE OF DISMISSAL OF RESPONDENT COMSTOCK HOLDING COMPANIES,
                               INC.

       PLEASE TAKE NOTICE that Daniel Snyder, the Petitioner in the above-titled action,

dismisses the action as to the Respondent, Comstock Holding Companies, Inc. with prejudice

pursuant to Federal Rule of Civil Procedure Rule 41(a)(1).

Dated: April 6, 2021                                Respectfully submitted,
                                                    Daniel Snyder
                                                    By Counsel


                                                    /s/Heba K. Carter_____________
                                                    Heba K. Carter, Esq. #87564
                                                    NOVA Business Law Group, LLP
                                                    4151 Chain Bridge Road
                                                    Fairfax, Virginia 22030
                                                    Tel: 703-766-8081
                                                    Fax: 703-766-8085
Case 1:20-mc-00023-LO-TCB
       Case 2:21-mc-00022-SPL
                           Document
                              Document
                                    52 20-6
                                       Filed 04/06/21
                                             Filed 07/02/21
                                                       Page 2
                                                            Page
                                                              of 3 3PageID#
                                                                     of 4   461




                              CERTIFICATE OF SERVICE

I CERTIFY that on April 6, 2021, a true copy of the foregoing was delivered via CM/ECF and
first-class mail to the following:

James W. Hundley, Esq.
BrigliaHundley PC
1921 Gallows Rd, Suite 750
Tysons Corner, VA 22182
(703) 883-0880
Fax: (703) 883-0899
Email: jhundley@brigliahundley.com

Nicholas Martin DePalma, Esq.
Venable LLP
8010 Towers Crescent Dr, Suite 300
Tysons Corner, VA 22182
703-905-1455
Fax: 703-821-8949
Email: nicholas.depalma@venable.com

Christian Robert Schreiber, Esq.
Venable LLP
8010 Towers Crescent Dr, Suite 300
Tysons Corner, VA 22182
703-760-1600
Fax: 703-821-8949
Email: CRSchreiber@Venable.com

Stuart Alexander Sears, Esq.
Schertler Onorato Mead & Sears
901 New York Avenue Northwest
Suite 500
Washington, DC 20001
202-628-4199
Fax: 202-628-4177
Email: ssears@schertlerlaw.com

                                          /s/Heba K. Carter____________________
                                          Heba K. Carter, Esq.
Case 1:20-mc-00023-LO-TCB
       Case 2:21-mc-00022-SPL
                           Document
                              Document
                                    52 20-6
                                       Filed 04/06/21
                                             Filed 07/02/21
                                                       Page 3
                                                            Page
                                                              of 3 4PageID#
                                                                     of 4   462
